Opinion issued September 10, 2010




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00575-CV
                           ———————————
                     IN RE AUTRY LEE JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Autry Lee Jones, has filed a petition for writ of mandamus asking

this Court to direct respondent, the Honorable Michael Newman, “to issue a ruling

on the motions that were placed before it as to the money that the [e]state owed to

[r]elator and the land which should have been placed in [r]elator[’]s name
according to the evidence that was placed before it.”1,2 We deny the petition. See

TEX. R. APP. P. 9.4, 52.3(k).

      Relator’s petition does not comply with the requirements enumerated in

Texas Rule of Appellate Procedure 52.3. See TEX. R. APP. P. 52.3(a)-(d), (f), (g),

(j), (k). Among other things, the petition lacks an adequate appendix. See TEX. R.

APP. P. 52.3(k)(1) (requiring original proceedings to be filed with appendix that

contains “a certified or sworn copy of any order complained of, or any other

document showing the matter complained of”). In the absence of an adequate

appendix or record, this Court cannot evaluate the merits of relator’s petition. See

In re McCreary, No. 12-15-00067-CR, 2015 WL 1395783, at *1 (Tex. App.—

Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not designated for publication)

(“Without an appendix and a record, we are unable to determine that [r]elator is

entitled to mandamus relief”).

      Relator’s petition also is deficient because there is no showing that

respondent refused to rule on relator’s motions. See O’Connor v. First Court of

Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (to obtain mandamus relief, relator must



1
      The underlying case is Autry Lee Jones v. Estate of Mary J. Dawson, a/k/a Mary
      L. Jones, a/k/a Mary L. Conerly, cause number 360534, pending in the Probate
      Court No 2 of Harris County, Texas, the Honorable Michael Newman presiding.
2
      Relator does not identify the specific motions in his petition. In his conclusion,
      relator asks this Court to order respondent “to issue a ruling on [r]elator[’]s claim
      for $1,400 and a [m]uniment of [t]itle . . . .”

                                            2
show respondent had legal duty to perform non-discretionary act, that relator made

demand for performance, and that respondent refused); In re Dong Sheng Huang,

491 S.W.3d 383, 385 (Tex. App.—Houston [1st Dist.] 2016, orig. proceeding)

(“Filing a request for a ruling is insufficient to call the matter to the judge’s

attention because a judge may be unaware of the request. Instead, the party

demanding a ruling must set its request either for submission or a hearing.”).

      Accordingly, we deny relator’s petition for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Landau.




                                         3